Mr. Chief Justice Hollerich delivered the opinion of the court: Claimant seeks an award in the amount of $178.70 for merchandise sold to the respondent and delivered to the St. Charles School for Boys, St. Charles, Illinois, during the period from July 14th, 1932 to September 26th, 1933. It appears that complete receiving records were not kept at such State Institution at the time the merchandise in question was delivered, and the authorities at such institution are now unable to check the receipt thereof from their records. However, it appears from the affidavit of claimant’s District Credit Manager that the merchandise in question was sold to respondent and delivered to the St. Charles School for Boys; and the respondent makes no denial thereof. It also appears that the respondent is entitled to a credit in the amount of $36.07 for merchandise returned, leaving a net balance due claimant of $142.63. It is not claimed that the prices charged are unreasonable, and no good reason is suggested why the claim should not be allowed. Award is therefore entered in favor of the claimant for the sum of One Hundred Forty-Two and 63/100 Dollars ($142.63.)